 

Exhibit 10.1

 

Execution Copy

 

Employment Agreement

 

This Employment Agreement is made and entered into effective September 13, 2013
(the “Effective Date”), by and between Medgenics, Inc., a Delaware corporation,
and Michael Cola. As used in this Agreement, capitalized terms have the meanings
set forth in Section 20.

 

Recitals

 

A.           The Company desires to employ Executive as President and Chief
Executive Officer of the Company, and Executive desires to be so employed by the
Company, on the terms and conditions set forth herein.

 

B.           The Parties have made commitments to each other on a variety of
important issues concerning Executive’s employment, including the performance
that will be expected of Executive, the compensation Executive will be paid, how
long and under what circumstances Executive will remain employed, and the
financial details relating to any decision that either the Company or Executive
may make to terminate this Agreement and Executive’s employment with the
Company.

 

C.           The Parties desire to enter into this Agreement as of the Effective
Date and to have this Agreement supersede all agreements between the Parties,
whether or not in writing, and to have any such prior agreements become null and
void as of the Effective Date.

 

Agreement

 

In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:

 

1.          Employment Period. The Company shall employ Executive during the
Employment Period and Executive shall remain in the employ of the Company and
provide services to the Company during the Employment Period in accordance with
the terms of this Agreement. The “Employment Period” shall be the period
beginning on the Effective Date and ending on the third anniversary of the
Effective Date, unless sooner terminated as provided herein, provided that the
Employment Period shall be extended automatically for one additional year
beginning on the third anniversary of the Effective Date and on each anniversary
thereafter unless either Party notifies the other Party, by written notice
delivered no later than 90 days prior to such anniversary, that the Employment
Period shall not be extended.

 

2.          Duties.

 

(a)          During the Employment Period, Executive shall devote Executive’s
full business time, energy, and talent to serving as President and Chief
Executive Officer of the Company, subject to the direction of the Board.

 

 

 

 

(b)          Executive shall have the duties that are commensurate with
Executive’s positions and any other duties that may be assigned to Executive by
the Board, and Executive shall perform all such duties faithfully and
efficiently in compliance with applicable law and Company policies, as may be in
effect from time to time. Executive shall have such powers as are inherent to
the undertakings applicable to Executive’s positions and necessary to carry out
the duties required of Executive hereunder.

 

(c)          During the Employment Period, Executive shall be nominated to serve
on the Board, subject to the election by the shareholders of the Company.

 

(d)          Executive’s principal place of business shall be within 50 miles of
Philadelphia, PA, at a location to be mutually agreed upon by Executive and the
Company; however, it is understood that Executive may be required to travel both
domestically and internationally in fulfillment of Executive’s duties set forth
herein.

 

(e)          Notwithstanding the foregoing provisions of this Section 2, during
the Employment Period, Executive may devote reasonable time to activities other
than those required under this Agreement, including activities of a charitable,
educational, religious, or similar nature to the extent such activities do not,
in the judgment of the Board, inhibit, prohibit, interfere with, or conflict
with Executive’s duties under this Agreement or conflict in any material way
with the business of the Company or any Affiliate; provided, however, that
Executive shall not serve on the board of directors of any business (other than
the Company or an Affiliate) or hold any other position with any business
without receiving the prior written consent of the Board.

 

3.          Compensation and Benefits. During the Employment Period, while
Executive is employed by the Company, the Company shall compensate Executive for
Executive’s services as follows:

 

(a)          Executive shall be paid a base salary at an annual rate of
$450,000.00 (the “Annual Base Salary”), which shall be payable in accordance
with the normal payroll practices of the Company then in effect. For fiscal year
2015 and each subsequent fiscal year during the Employment Period, Executive’s
Annual Base Salary shall be reviewed by the Board for possible increase, but not
decrease, with any such increase to be effective as of January 1 of the year of
such adjustment. The Company retains the discretion to review Executive’s Annual
Base Salary prior to January of 2015, though there is no intended inference or
agreement to do so.

 

(b)          Executive shall be eligible to receive performance-based annual
incentive bonuses (each, the “Incentive Bonus”) from the Company for each fiscal
year ending during the Employment Period. Incentive Bonuses shall be as
determined in the discretion of the Board, or as may be pursuant to a new annual
incentive plan as may be adopted and in effect from time to time, with any
applicable performance metrics and goals to be established by the Board after
consultations with Executive. Executive’s initial target bonus shall be 70% of
Annual Base Salary (“Target Bonus”), but may be greater or less based upon
actual performance and Board determination. Any Incentive Bonus shall be paid to
Executive no later than 60 days after the close of the fiscal year in which it
is earned, provided that any Incentive Bonus shall not be considered earned
until the Board has made all determinations and taken all actions necessary to
establish such Incentive Bonus. Executive’s Incentive Bonus for fiscal year 2013
shall be prorated on a per diem basis for the number of days employed during
such fiscal year, divided by 365, and shall be determined in the discretion of
the Board based upon performance criteria to be mutually agreed upon by
Executive and the Board within the first 45 days following the Effective Date.

 

2

 

 

(c)          Effective on the Effective Date, Executive shall receive an initial
stock option award with respect to 1,500,000 shares of the Company’s common
stock, which may be granted outside of the Company’s Stock Incentive Plan, as
amended and restated March 5, 2012. The form of the award agreement shall be in
the form attached hereto as Exhibit B, which provides for, (i) three-year
vesting (1/3 vesting on the first anniversary of grant and the balance vesting
in equal increments on a monthly basis thereafter), (ii) exercisability through
the 10th anniversary of grant, subject to expiration following termination as
provided herein, (iii) exercisability on a net basis, and (iv) an exercise price
based upon the closing price of the Company’s common stock on the date of grant.

 

(d)          Executive shall be eligible to participate, subject to the terms
thereof, in all incentive plans of the Company as may be in effect from time to
time with respect to senior executives employed by the Company in the United
States, on as favorable a basis as other similarly situated and performing
executives.

 

(e)          Executive and Executive’s dependents, as the case may be, shall be
eligible to participate, subject to the terms thereof, in all pension and
similar benefit plans and all medical, dental, disability, group and executive
life, accidental death and travel accident insurance, and other similar welfare
benefit plans of the Company as may be in effect from time to time with respect
to senior executives employed by the Company in the United States, on as
favorable a basis as other similarly situated and performing executives. If the
Company does not have in place a medical and dental insurance program, the
Company shall pay to Executive a monthly amount equal to $3,560 to continue
COBRA continuation coverage (including any spousal or family coverage, as may be
applicable) through Executive’s prior employer, provided Executive remains
eligible and elects such continuation coverage.

 

(f)          Executive shall be entitled to accrue paid time off and holidays in
accordance with and subject to the Company’s paid time off programs and policies
relating to its employees in the United States as may be in effect from time to
time, provided that Executive shall be entitled to a minimum of 20 days of paid
time off per fiscal year, accrued pro rata throughout the year. Paid time off
not taken in the fiscal year accrued shall not cumulate or be useable in any
subsequent fiscal year, unless so provided in the Company’s paid time off
programs and policies relating to its employees in the United States as may be
in effect from time to time.

 

(g)          Executive shall be eligible to be reimbursed by the Company, on
terms that are substantially similar to those that apply to other similarly
situated and performing executives employed by the Company, for reasonable
out-of-pocket expenses for entertainment, travel, meals, lodging, and similar
items that are consistent with the Company’s expense reimbursement policy and
that are actually incurred by Executive in the promotion of the Company’s
business.

 

3

 

 

4.          Termination. This Agreement and Executive’s employment under this
Agreement may be terminated for any of the reasons described in this Section 4.
Executive’s right to benefits, if any, for periods after the Termination Date
shall be determined in accordance with this Section 4:

 

(a)          Minimum Benefits upon Termination. If the Termination Date occurs
during the Employment Period for any reason, Executive shall be entitled, in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law, to the following:

 

(i)          Executive’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date;

 

(ii)         Executive’s earned but unpaid Incentive Bonus, if any, for any
completed fiscal year preceding the Termination Date; provided, however, that
Executive shall not be entitled to any Incentive Bonus in the event of a
Termination for Cause if the events giving rise to the Termination for Cause
occurred in such prior fiscal year;

 

(iii)        Executive’s accrued but unpaid paid time off for the fiscal year
during which the Termination Date occurs;

 

(iv)        Executive’s unreimbursed business expenses through and including the
Termination Date, provided that all required submissions for expense
reimbursement are made in accordance with the Company’s expense reimbursement
policy and within 45 days following the Termination Date; and

 

(v)         The benefits, incentives, and awards described in Section (g)(i).

 

Any benefits to be provided to Executive pursuant to this Section 4(a) shall be
provided within 30 days after the Termination Date (except that payments under
Section 4(a)(iv) shall be made within 30 days following submission for
reimbursement); provided, however, that any benefits, incentives, or awards
payable as described in Section 4(g)(i) shall be provided in accordance with the
terms of the applicable plan, program, or arrangement. Except as may expressly
be provided to the contrary in this Agreement, nothing in this Agreement shall
be construed as requiring Executive to be treated as employed by the Company or
any Affiliate following the Termination Date for purposes of any plan, program,
or arrangement.

 

(b)          Termination for Death or Disability. The Company shall be entitled
to terminate the employment of Executive upon Executive’s death or Disability,
by giving written notice to Executive, in which event the date that the Company
gives such notice shall be deemed the Termination Date. Upon a Termination due
to Executive’s death or Disability, Executive (or Executive’s estate, if
applicable) shall be entitled to the following:

 

(i)          The benefits described in Section 4(a);

 

(ii)         A payment, payable on the 45th day following the Termination Date,
equal to the Target Bonus for the fiscal year in which the Termination Date
occurs, prorated on a per diem basis for the number of days employed during such
fiscal year prior to the Termination Date, divided by 365 (a “Pro-Rated Bonus”);

 

4

 

 

(iii)        A lump sum payment, payable on the 45th day following the
Termination Date, in an amount equal to the sum of (x) 100% of Executive’s
Annual Base Salary in effect on the Termination Date, and (y) 100% of the Target
Bonus for the fiscal year in which the Termination Date occurs;

 

(iv)        All unvested stock options then held by Executive that are scheduled
to vest within 12 months after the Termination Date shall immediately vest and
all vested stock options shall remain exercisable through the earlier of the
24-month anniversary of the Termination Date or the original expiration date of
the applicable stock option; and

 

(v)         The continuation of benefits as provided in Section 4(f), provided
such benefit shall only be for a maximum period of 12 months.

 

(c)          Termination With Good Reason or Without Cause. Executive shall be
entitled to terminate his employment for Good Reason by giving at least 10
days’, but not more than 30 days’, prior written notice of termination to the
Company, in which event the date specified in the notice of termination shall be
deemed the Termination Date; provided, however, that (A) prior to giving such
notice of Termination for Good Reason, Executive must give the Company written
notice of the existence of any condition giving rise to Good Reason within 30
days of its initial existence and the Company shall have 30 days from the date
of such notice in which to cure the condition giving rise to Good Reason, if
curable, and if, during such 30-day period, the Company cures the condition
giving rise to Good Reason, such condition shall not constitute Good Reason and
(B) any Termination for Good Reason must occur within six months of the initial
existence of the condition constituting Good Reason. The Company shall be
entitled to terminate Executive’s employment for any reason that does not
constitute Cause, or for no reason, by giving at least 10 days’ prior written
notice to Executive, in which event the date specified in the notice of
termination shall be deemed the Termination Date. Upon a Termination by
Executive for Good Reason or a Termination by the Company without Cause,
Executive shall be entitled to the following:

 

(i)          The benefits described in Section 4(a);

 

(ii)         A Pro-Rated Bonus, payable on the 45th day following the
Termination Date;

 

(iii)        A lump sum payment, payable on the 45th day following the
Termination Date, in an amount equal to the sum of (x) 150% of Executive’s
Annual Base Salary in effect on the Termination Date, and (y) 150% of the Target
Bonus for the fiscal year in which the Termination Date occurs;

 

(iv)        All unvested stock options then held by Executive shall immediately
vest and all vested stock options shall remain exercisable through the earlier
of the 24-month anniversary of the Termination Date or the original expiration
date of the applicable stock option; and

 

5

 

 

(v)         The continuation of benefits as provided in Section 4(f)f).

 

(d)          Termination for Cause. The Company shall be entitled to terminate
Executive’s employment for Cause by giving written notice of termination to
Executive, in which event the date that the Company gives such notice shall be
deemed the Termination Date; provided, however, that (A) with respect to clauses
(iii) or (iv) of the definition of “Cause” set forth in Section 20(e), to the
extent curable, Executive shall be entitled to at least 30 days’ prior written
notice of the Company’s intention to terminate Executive’s employment for Cause,
which notice shall specify the grounds for Cause; and Executive shall be
provided a reasonable opportunity to cure any conduct or act, if curable,
alleged as grounds for Cause, and a reasonable opportunity to present to the
Board Executive’s position regarding any dispute relating to the existence of
any grounds for Cause. Further, all rights Executive has or may have under this
Agreement shall be suspended automatically during (A) the pendency of any
investigation by the Board or its designee, or (B) any negotiations between the
Board or its designee and Executive regarding any actual or alleged act or
omission by Executive of the type that would warrant a Termination for Cause and
any such suspension shall not give rise to a claim of Good Reason by Executive.
Upon a Termination for Cause, Executive shall only be entitled to the benefits
described in Section 4(a) and all unvested stock options then held by Executive
shall immediately expire on the Termination Date and all vested stock options
shall immediately terminate on the Termination Date and shall no longer be
exercisable. Notwithstanding anything to the contrary contained herein, a
Termination for Cause shall be deemed to have occurred if, within 12 months
following the Termination, facts and circumstances arising during the course of
such employment are discovered that would have warranted a Termination for
Cause.

 

(e)          Termination due to Voluntary Resignation or Executive’s Notice of
Non-Renewal. Executive shall be entitled to terminate his employment without
Good Reason by giving at least 60 days’ prior written notice to the Company, in
which event the date that is 60 days after the date that Executive gives such
notice shall be deemed to be the Termination Date. Upon a Termination by
Executive without Good Reason or in the event that Executive gives a notice of
his desire not to extend the Employment Period as provided in Section 1 (in
which event the Termination Date shall be deemed to be the expiration of the
Employment Period), Executive shall only be entitled to the benefits described
in Section 4(a) and all unvested stock options then held by Executive shall
immediately expire on the Termination Date and all vested stock options shall
remain exercisable for a period of 90 days after the Termination Date.

 

6

 

 

(f)          Medical and Dental Benefits. If Executive’s employment is
terminated pursuant to Section 4(b) or 4(c), then, to the extent that Executive
or any of Executive’s dependents may be covered under the terms of any medical
or dental plans of the Company (or an Affiliate) for active employees
immediately prior to the Termination Date and provided Executive is eligible for
and elects to continue coverage (under the health care continuation rules of
COBRA, provided that if, on the Termination Date, the Company is not subject to
COBRA, the Company shall provide for continuation coverage as if it were subject
to COBRA for the entire period to which COBRA would have applied if the Company
had been subject to COBRA (collectively for purposes of this Agreement,
“COBRA”)), the Company shall provide Executive and those dependents with
coverage equivalent to the coverage in effect immediately prior to the
applicable Termination Date for a period of up to 18-months following the
Termination Date, such that Executive shall be required to pay, on a monthly
basis, the same amount as Executive would pay if Executive continued in
employment with the Company during such period (“Subsidized Coverage”) and
thereafter Executive shall be responsible for the full cost of such continued
coverage; provided, however, that Subsidized Coverage shall be provided as
described above unless the Company determines, based on a written legal opinion
of counsel, that the Company’s provision of Subsidized Coverage results in the
violation of non-discrimination provisions of applicable law, as may be
applicable to the Company (the enforcement of which is not suspended by
legislation, regulation or administrative action), the imposition of a material
additional tax or other material penalty being imposed on the Company (or an
Affiliate) or any employee participating in such plans. If the Company makes
such a determination, then the Company shall pay Executive an additional
severance benefit equal to the cost to the Company of the Subsidized Coverage
(had such Subsidized Coverage been provided) to assist Executive with the cost
of COBRA or, if not available, to assist Executive with the cost of comparable
coverage for Executive and his eligible dependents. The coverages under this
Section 4(f) are first intended to provide coverage under the Company plans to
the maximum extent permitted by law, subject to the foregoing exceptions, and if
such coverage is not so provided due to such exceptions, only then coverage may
be procured directly by the Company (or an Affiliate, if appropriate) apart
from, and outside of the terms of the respective plans, provided that Executive
and Executive’s dependents comply with all of the terms of the substitute
medical or dental plans. In the event Executive or any of Executive’s dependents
is or becomes eligible for coverage under the terms of any other medical and/or
dental plan of a subsequent employer with plan benefits that are comparable to
Company (or Affiliate) plan benefits, the Company’s and its Affiliates’
obligations under this Section 4(f) shall cease with respect to the eligible
Executive and/or dependent. Executive and Executive’s dependents must notify the
Company of any subsequent employment and provide information regarding medical
and/or dental coverage available.

 

(g)          Other Benefits.

 

(i)          Executive’s rights following a Termination with respect to any
benefits, incentives, or awards provided to Executive pursuant to the terms of
any plan, program, or arrangement sponsored or maintained by the Company or its
Affiliates, whether tax-qualified or not, which are not specifically addressed
herein, shall be subject to the terms of such plan, program, or arrangement and
this Agreement shall have no effect upon such terms except as specifically
provided herein.

 

(ii)         Except as specifically provided in this Agreement, the Company and
its Affiliates shall have no further obligations to Executive under this
Agreement following a Termination.

 

(h)          Removal from any Boards and Positions. Unless otherwise agreed to
in writing by the Parties at the time of Termination, upon a Termination,
Executive shall be deemed to resign (i) if a member, from the Board and the
board of directors of any Affiliate and any other board to which Executive has
been appointed or nominated by or on behalf of the Company or an Affiliate,
(ii) from each position with the Company and any Affiliate, including as an
officer of the Company or an Affiliate and (iii) as a fiduciary of any employee
benefit plan of the Company and any Affiliate.

 

7

 

 

(i)          Claw-back. Any compensation or benefits received under this
Agreement shall be subject to potential cancellation, recoupment, rescission,
payback or other similar action as may be required by law. In his capacity as
CEO, Executive shall, if requested by the Company’s Board of Directors, in
addition to his other duties and responsibilities, undertake, in concert with
the Company’s Board of Directors, to develop a Company claw-back policy (the
“Policy”). If such a Policy is adopted Executive shall acknowledge and consent
to the Company’s application, implementation and enforcement of the Policy with
respect to any compensation or benefits received under this Agreement

 

5.          Release. Notwithstanding any provision of this Agreement to the
contrary, Executive shall not be entitled to any benefits under Section 4(b),
4(c) or 4(f)4(f) (other than the benefits set forth in Section 4(a)), and shall
repay to the Company any such benefits received, unless Executive (or
Executive’s estate, if applicable) executes (without subsequent revocation) and
delivers to the Company a Release within 21 days (or such longer period to the
extent required by applicable law) following the Termination Date.

 

6.          Restrictive Covenants. Executive acknowledges that Executive has
been and will continue to be provided intimate knowledge of the business
practices, trade secrets, and other confidential and proprietary information of
the Company (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Company and the ability of the Company to continue its business. Executive
further acknowledges that, during the course of Executive’s employment with the
Company, Executive may produce and have access to Confidential Information.

 

(a)          Confidential Information. During the course of Executive’s
employment and following a Termination:

 

(i)          Executive shall not directly or indirectly use, disclose, copy, or
make lists of Confidential Information for the benefit of anyone other than the
Company, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by the Company, required by law, or otherwise as reasonably necessary or
appropriate in connection with the performance by Executive of Executive’s
duties to the Company.

 

(ii)         If Executive receives a subpoena or other court order or is
otherwise required by law to provide information to a governmental authority or
other person concerning the activities of the Company or its Affiliates, or
Executive’s activities in connection with the business of the Company or its
Affiliates, Executive shall immediately notify the Company of such subpoena,
court order, or other requirement and deliver forthwith to the Company a copy
thereof and any attachments and non-privileged correspondence related thereto.

 

(iii)        Executive shall take reasonable precautions to protect against the
inadvertent disclosure of Confidential Information.

 

(iv)        Executive shall abide by the Company’s policies, as in effect from
time to time, respecting avoidance of interests conflicting with those of the
Company and its Affiliates. In this regard, Executive shall not directly or
indirectly render services to any person or Entity where Executive’s service
would involve the use or disclosure of Confidential Information.

 

8

 

 

(v)         Executive shall not use any Confidential Information to guide
Executive in searching publications or other publicly available information,
selecting a series of items of knowledge from unconnected sources, and fitting
them together to claim that Executive did not violate any terms set forth in
this Agreement.

 

(b)          Documents and Property.

 

(i)          All records, files, documents, and other materials or copies
thereof relating to the business of the Company or its Affiliates that Executive
prepares, receives, or uses, shall be and remain the sole property of the
Company and, other than in connection with the performance by Executive of
Executive’s duties to the Company, shall not be removed from the premises of the
Company or its Affiliates without the Company’s prior written consent, and shall
be immediately returned to the Company upon a Termination, together with all
copies (including copies or recordings in electronic form), abstracts, notes, or
reproductions of any kind made from or about the records, files, documents, or
other materials.

 

(ii)         Executive acknowledges that Executive’s access to and permission to
use the Company’s and its Affiliates’ computer systems, networks, and equipment,
and all the Company and Affiliate information contained therein, is restricted
to legitimate business purposes on behalf of the Company and reasonable personal
use in accordance with the Company’s applicable policies and procedures. Any
other access to or use of such systems, networks, equipment, and information is
without authorization and is prohibited. The restrictions contained in this
Section 6(b) extend to any personal computers or other electronic devices of
Executive that are used for business purposes relating to the Company or its
Affiliates. Executive shall not transfer any Company or Affiliate information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to the Company or an Affiliate. Upon a
Termination, Executive’s authorization to access and permission to use the
Company’s and its Affiliates’ computer systems, networks, and equipment, and any
Company and Affiliate information contained therein, shall cease, and Executive
shall delete any Company and Affiliate information from Executive’s personal
computer or other electronic device.

 

(c)          Non-Competition and Non-Solicitation. The primary service area of
the Company’s business in which Executive will actively participate extends
separately to the Restricted Area. Therefore, as an essential ingredient of and
in consideration of the compensation and benefits (including the initial stock
option award and the severance benefits) provided herein, this Agreement and
Executive’s employment with the Company, Executive shall not, during Executive’s
employment with the Company or during the Restricted Period, directly or
indirectly do any of the following (all of which are collectively referred to in
this Agreement as the “Restrictive Covenant”):

 

9

 

 

(i)          Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation, or control of, be employed
by, associated with, or in any manner connected with, serve as a director,
officer, or consultant to, lend Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, in each case in the
capacity (or any substantially similar capacity) that Executive provided
services to the Company, any person, firm, partnership, corporation, other
Entity, or trust that owns, operates, or is in the process of forming, a
Competitor doing or planning to do business in the Restricted Area (as may be
evidenced by being identified in a filing with any regulatory authority, if
applicable); provided, however, that the ownership by Executive of shares of the
capital stock of any Entity, which shares are listed on a securities exchange
and that do not represent more than 2% of the Entity’s outstanding capital
stock, shall not violate any terms of this Agreement;

 

(ii)         (A) Induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates; (B) interfere
with the relationship between the Company or its Affiliates and any employee of
the Company or its Affiliates; or (C) induce or attempt to induce any customer,
supplier, licensee, advisor, consultant, or other business relation of the
Company or its Affiliates with whom Executive or any reporting employee had a
business relationship to cease doing business with the Company or its Affiliates
or interfere with the relationship between the Company or its Affiliates and
their respective customers, suppliers, licensees, advisors, consultants or other
business relations with whom Executive or any reporting employee had a business
relationship.

 

(iii)        Serve as the agent, broker, or representative of, or otherwise
assist, any person or Entity in obtaining services or products from any
Competitor within the Restricted Area, with respect to products, activities, or
services that Executive or any reporting employee devoted time to on behalf of
the Company or any Affiliate (or any substantially similar products, activities,
or services) and that compete in whole or in part with the products, activities,
or services of the Company or its Affiliates.

 

(iv)        Accept employment with, provide services to, or act in any other
such capacity for or with any Competitor, if in such employment or capacity
Executive would inevitably use or disclose the Company’s Confidential
Information in Executive’s work or service for such Competitor.

 

(d)          Works Made for Hire; Ownership of Company Work Product.

 

(i)          The Parties understand and agree that all work prepared by
Executive for the Company or for its Affiliates shall be a Work Made For Hire as
such phrase is defined under the U.S. Copyright laws, 17 U.S.C. § 101 et seq.,
and if such work does not qualify as a Work Made For Hire, Executive shall, and
does, assign to the Company all of Executive’s right, title, and interest in and
to the work, including all patent, copyright, trademark, and other proprietary
rights thereto.  Executive waives and releases all moral rights in any of the
works as Executive may possess by virtue of the Visual Artist’s Moral Rights Act
of 1990 and various country or state laws of attribution, authorship, and
integrity commonly referred to as Moral Rights Law.  Executive shall not assert
any claim based upon such moral rights against the Company, the Affiliates, or
any of their respective successors in interest or assigns.  Executive shall have
no right, title, or interest in any of the work and shall not be entitled to any
royalties or other proceeds received by the Company or its Affiliates from the
commercialization in any manner of the work.

 

10

 

 

(ii)         Executive hereby assigns to the Company any right, title, and
interest in and to all Company Work Product that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the Company
or its Affiliates.

 

(iii)        Executive shall execute and deliver any instruments or documents
and do all further acts (including the giving of testimony and executing any
applications, oaths, and assignments) requested by the Company (both before and
after a Termination) in order to vest more fully in the Company or its
Affiliates all ownership rights in the Company Work Product (including obtaining
patent, copyright, trademark, or other intellectual property protection
therefore in the United States and foreign countries). 

 

(iv)        The Company or its Affiliates shall at all times own and have
exclusive right, title, and interest in and to all Confidential Information and
Company Work Product, and the Company or its Affiliates shall retain the
exclusive right to use, license, sell, transfer, and otherwise exploit and
dispose of the same.  Executive acknowledges the Company’s or its Affiliates’
exclusive right, title, and interest in and to the Confidential Information and
Company Work Product, and shall not contest, challenge or make any claim adverse
to the Company’s or its Affiliates’ ownership of or the validity of the
Confidential Information and Company Work Product, any future application for
registration or registration thereof, or any rights of the Company or its
Affiliates therein, or which, directly or indirectly, may impair any part of the
Company’s or its Affiliates’ right, title, and interest therein.

 

(v)         To the extent required by applicable state statute, this
Section 6(d) shall not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company or its Affiliates was used
and that was developed entirely on Executive’s own time, unless the invention
(i) relates to the business of the Company or an Affiliate or to the Company’s
or an Affiliate’s actual or demonstrably anticipated research or development or
(ii) results from any work performed by Executive for the Company or an
Affiliate. 

 

(e)          Consent and Release. From time to time, the Company’s business
locations may be the subject of a Promotional Work.  Executive acknowledges that
Executive is aware that Executive’s name, image, and likeness may be captured in
such Promotional Work, and hereby consents and agrees that the Company may use
Executive’s name, image, and likeness as captured in the Promotional Work in any
manner, in connection with the Company’s products and services, and, at all
times, the Company, its Affiliates, and, without limitation, their respective
customers, successors, licensees, and assigns, may continue to use the
Promotional Work that includes Executive’s name, image, or likeness.  Executive,
Executive’s heirs, predecessors, successors, assigns, and all affiliated
entities hereby fully and finally release, remise, and forever discharge the
Company, its Affiliates, their respective predecessors, successors, assigns, and
all affiliated entities, and each of their respective directors, officers,
members, shareholders, partners, employees, customers, agents, and attorneys, to
the extent that such apply, of and from any and all manner of actions, causes of
action, losses, claims, demands, liabilities, obligations, suits, debts, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants,
controversies, agreements, promises, variances, trespasses, damages, judgments,
and executions, in law or in equity, that arise out of or are related to the
Company’s or its Affiliates’ use of a Promotional Work that includes Executive’s
name, image, or likeness.

 

11

 

 

(f)          Company Proprietary and Intellectual Property. The Company or its
Affiliates shall at all times own and have exclusive right, title, and interest
in and to all Company Proprietary and Intellectual Property, and the Company or
its Affiliates shall retain the exclusive right to use, license, sell, transfer,
and otherwise exploit and dispose of the same.  Executive acknowledges the
Company’s or its Affiliates’ exclusive right, title, and interest in and to
Company Proprietary and Intellectual Property, and shall not contest, challenge,
or make any claim adverse to the Company’s or its Affiliates’ ownership of or
the validity of Company Proprietary and Intellectual Property, any future
application for registration or registration thereof, or any rights of the
Company or its Affiliates therein, or which, directly or indirectly, may impair
any part of the Company’s or its Affiliates’ right, title, and interest
therein.  Executive shall not use or otherwise exploit any of Company
Proprietary and Intellectual Property in any manner not authorized by the
Company.

 

(g)          Remedies for Breach of Restrictive Covenant.

 

(i)          Executive has reviewed the provisions of this Agreement with legal
counsel, or has been given adequate opportunity to seek such counsel, and
Executive acknowledges that the covenants contained in this Section 6 are
reasonable with respect to their duration, geographical area, and scope.

 

(ii)         Executive acknowledges that (A) the restrictions contained in this
Section 6 are reasonable and necessary for the protection of the legitimate
business interests of the Company, (B) such restrictions create no undue
hardships, (C) any violation of these restrictions would seriously, adversely,
and irreparably injure the Company and such interests, and (D) such restrictions
were a material inducement to the Company to employ Executive and to enter into
this Agreement and to provide the compensation, benefits and opportunities
hereunder.

 

(iii)        Executive must, and the Company may, communicate the existence and
terms of this Agreement to any third party with whom Executive may seek or
obtain future employment or other similar arrangement.

 

(iv)        In the event of any violation or threatened violation of the
restrictions contained in this Section 6, the Company, in addition to and not in
limitation of, any other rights, remedies, or damages available to the Company
under this Agreement or otherwise at law or in equity, shall not be required to
provide any amounts or benefits under this Agreement and shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by Executive and all persons directly or indirectly acting for or with
Executive, as the case may be, without any requirement that the Company post
bond.

 

(v)         If Executive violates the Restrictive Covenant and the Company
brings legal action for injunctive or other relief, the Company shall not, as a
result of the time involved in obtaining such relief, be deprived of the benefit
of the full period of the Restrictive Covenant; accordingly, the Restrictive
Covenant shall be deemed to have the duration specified herein computed from the
date the relief is granted but reduced by the time between the period when the
Restricted Period began to run and the date of the first violation of the
Restrictive Covenant by Executive.

 

12

 

 

7.          No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense, or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.

 

8.          Notices. Notices and all other communications under this Agreement
shall be in writing and shall be deemed given when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: if to the Company, to the principal headquarters of the
Company, attention: _______________; and if to Executive, to Executive’s most
recent address in the Company’s records; or, in each respective case, to such
other address as either Party may furnish to the other in writing, except that
notices of changes of address shall be effective only upon receipt.

 

9.          Governing Law. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania, without regard to principles
of conflict of laws (whether in the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 

10.         Choice of Venue and Consent to Jurisdiction. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the courts located in the
City of Philadelphia, Pennsylvania, if such courts have or can acquire
jurisdiction, and if such jurisdiction does not exist and cannot be acquired, to
the exclusive jurisdiction of the United States District Court serving the City
of Philadelphia, Pennsylvania, for the purpose of any suit, action, or other
proceeding arising out of or based on this Agreement or any other agreement
contemplated hereby or any subject matter hereof, whether in tort, contract, or
otherwise. Each Party may be served with process in any manner permitted under
Pennsylvania law, or by United States registered or certified mail, return
receipt requested.

 

11.         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof, and supersedes all
prior negotiations, undertakings, agreements, and arrangements with respect
thereto, whether written or oral.

 

12.         Withholding of Taxes. The Company may withhold from any benefits
payable under this Agreement all federal, state, city and other taxes as may be
required pursuant to any law, governmental regulation, or ruling.

 

13.         No Assignment. Executive’s right to receive benefits under this
Agreement shall not be assignable or transferable whether by pledge, creation of
a security interest, or otherwise, other than a transfer by will or by the laws
of descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 13, the Company and its Affiliates shall have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.

 

13

 

 

14.         Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors, and assigns.

 

15.         Legal Fees.

 

(a)          In the event that either Party commences mediation, arbitration,
litigation, or any similar action to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.

 

(b)          The Company shall reimburse Executive for any attorney’s fees
incurred by Executive in the preparation, negotiation and execution of this
Agreement, but in an amount not to exceed $15,000.

 

16.         Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.

 

17.         Executive Acknowledgement. Executive hereby represents that from and
after the Effective Date the performance of Executive’s duties hereunder will
not breach any other agreement to which Executive is a party. Executive
acknowledges that Executive has read and understands this Agreement, is fully
aware of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein, and
has entered into this Agreement freely based on Executive’s own judgment.

 

18.         Code Section 409A.

 

(a)          To the extent any provision of this Agreement or action by the
Company would subject Executive to liability for interest or additional taxes
under Code Section 409A, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Company. It is intended that this
Agreement will comply with Code Section 409A, and this Agreement shall be
administered accordingly and interpreted and construed on a basis consistent
with such intent. Notwithstanding any provision of this Agreement to the
contrary, no termination or similar payments or benefits shall be payable
hereunder on account of a Termination unless such Termination constitutes a
“separation from service” within the meaning of Code Section 409A. For purposes
of Code Section 409A, all installment payments of deferred compensation made
hereunder, or pursuant to another plan or arrangement, shall be deemed to be
separate payments. To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Code Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv). This Agreement may be amended to the extent
necessary (including retroactively) by the Company to avoid the application of
taxes or interest under Code Section 409A, while maintaining to the maximum
extent practicable the original intent of this Agreement. This Section 18 shall
not be construed as a guarantee of any particular tax effect for Executive’s
benefits under this Agreement and the Company does not guarantee that any such
benefits will satisfy the provisions of Code Section 409A or any other provision
of the Code.

 

14

 

 

(b)          Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six-month period. Any portion of the benefits hereunder that were not
otherwise due to be paid during the six-month period following the Termination
Date shall be paid to Executive in accordance with the payment schedule
established herein.

 

19.         Construction.

 

(a)          In this Agreement, unless otherwise stated, the following uses
apply: (i) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(ii) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until,” and “ending on” (and the like) mean “to, and
including”; (iii) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (iv) the words
“include,” “includes,” and “including” (and the like) mean “include, without
limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (v) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (vi) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (vii) any reference to a document or set of documents, and
the rights and obligations of the Parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (viii) all words
used shall be construed to be of such gender or number as the circumstances and
context require; (ix) the captions and headings of preambles, recitals,
sections, and exhibits appearing in or attached to this Agreement have been
inserted solely for convenience of reference and shall not be considered a part
of this Agreement, nor shall any of them affect the meaning or interpretation of
this Agreement or any of its provisions; and (x) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

 

(b)          If a court of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

 

(c)          The various covenants and provisions of this Agreement are intended
to be severable and to constitute independent and distinct binding obligations.

 

15

 

 

(d)          Without limiting the generality of the foregoing, if the scope of
any covenant contained in this Agreement is too broad to permit enforcement to
its full extent, such covenant shall be enforced to the maximum extent permitted
by law, and such scope may be judicially modified accordingly.

 

(e)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same Agreement.

 

20.         Definitions. As used in this Agreement, the terms defined in this
Section 20 have the meanings set forth below.

 

(a)          “Affiliate” means each Entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company, where
“control” means (i) the ownership of more than 50% of the Voting Securities or
other voting or equity interests of any Entity, or (ii) the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Entity.

 

(b)          “Agreement” means this employment agreement, made and entered into
as of the Effective Date, by and between the Parties.

 

(c)          “Annual Base Salary” has the meaning set forth in Section 3(a).

 

(d)          “Board” means the Board of Directors of the Company.

 

(e)          “Cause” means any of the following (in each case as determined by
the Board):

 

(i)          Executive’s conviction of, or plea of nolo contendere to, a crime
of embezzlement or fraud or any felony under the laws of the United States or
any state thereof;

 

(ii)         An act of fraud, gross negligence, willful misconduct or dishonesty
by Executive that could reasonably be expected to be materially injurious to the
Company or an Affiliate;

 

(iii)        A material breach by Executive of any of the provisions of this
Agreement;

 

(iv)        An act of moral turpitude by Executive that could reasonably be
expected to lead to a material harm (financial or reputational) to the Company
or an Affiliate; or

 

(v)         Executive’s alcoholism or illegal drug use or drug abuse.

 

(f)          “Code” means the Internal Revenue Code of 1986.

 

(g)          “Company” means Medgenics, Inc.

 

16

 

 

(h)          “Company Proprietary and Intellectual Property” means all products,
systems, methods, procedures, techniques, manuals, databases, plans, lists,
inventions, discoveries, innovations, improvements, enhancements, concepts,
ideas, and software conceived, created, compiled, or otherwise developed by the
Company or its Affiliates and/or comprised, in whole or part, of Confidential
Information, together with all patent rights, copyrights, trademarks, service
marks, trade name rights and other source identifiers, trade secrets, and other
intellectual property and property rights therein, if any.

 

(i)          “Company Work Product” means all products, systems, methods,
procedures, techniques, manuals, databases, plans, lists, inventions,
discoveries, innovations, improvements, enhancements, concepts, ideas, and
software conceived, created, compiled, or otherwise developed by Executive in
the course of Executive’s employment with the Company or its Affiliates and/or
comprised, in whole or part, of Confidential Information, together with all
patent rights, copyrights, trademarks, service marks, trade name rights, trade
secrets, and other intellectual property and propriety rights therein, if any.
Notwithstanding the foregoing sentence, to the extent required by applicable
state statute, Company Work Product shall not include (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive’s exposure to any Confidential Information.

 

(j)          “Competitor” means any Entity engaged, or proposing to engage, in
any activities competing with products or services offered or reasonably
anticipated to be offered or under active research and development by the
Company or an Affiliate.

 

(k)          “Confidential Information” means confidential or proprietary
non-public information concerning the Company or its Affiliates, including
research, development, designs, formulae, processes, specifications,
technologies, marketing materials, financial and other information concerning
customers and prospective customers, customer lists, records, data, computer
programs, source codes, object codes, database structures, trade secrets,
proprietary business information, pricing and profitability information,
policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation, and other information not generally available to the public.

 

(l)          “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Company. In the event of a dispute regarding whether Executive
has incurred a Disability, each of Executive and the Company shall choose a
physician who together shall choose a third physician to make a final
determination regarding whether Executive has incurred a Disability.

 

(m)          “Effective Date” has the meaning set forth in the first paragraph
of this Agreement.

 

17

 

 

(n)          “Employment Period” has the meaning set forth in Section 1.

 

(o)          “Entity” means any corporation, partnership, limited liability
company, joint venture, association, partnership, business trust or other
business entity.

 

(p)          “Executive” means Michael Cola.

 

(q)          “Good Reason” means the occurrence of any one of the following
events, unless Executive agrees in writing that such event shall not constitute
Good Reason:

 

(i)          A material and adverse change in the nature, scope, or status of
Executive’s position, authorities, or duties from those in effect in accordance
with Section 2; provided, however, that a change in title as a result of a
merger or reorganization of the Company or an Affiliate, where Executive
maintains a similar level of responsibility or oversight (including, where
applicable, duties with respect to a public company officer or director), shall
not constitute Good Reason or a breach of this Agreement;

 

(ii)         A material reduction in Executive’s then-current Annual Base
Salary, or a material reduction in Executive’s aggregate benefits or other
compensation plans in effect immediately following the Effective Date;

 

(iii)        A permanent relocation of Executive’s primary place of employment
of more than 25 miles from the initially-agreed place of employment, which
relocation also causes Executive’s primary place of employment to be located
further from Executive’s primary residence;

 

(iv)        The Company gives Executive notice of its desire not to extend the
Employment Period as provided in Section 1; or

 

(v)         A material breach by the Company of this Agreement.

 

(r)          “Incentive Bonus” has the meaning set forth in Section 3(b).

 

(s)          “Parties” means the Company and Executive.

 

(t)          “Promotional Work” means, without limitation, photographs, films,
clips, sketches, segments, and other media and promotional works.

 

(u)         “Pro-Rated Bonus” has the meaning set forth in Section 4(b)(ii).

 

(v)         “Release” means a general release and waiver substantially in the
form attached hereto as Exhibit A.

 

(w)         “Restricted Area” means each state in the United States and each
country in which the Company or its Affiliates are actively engaged in or
pursuing business at the time of Executive’s termination of employment.

 

18

 

 

(x)          “Restricted Period” means a period of 12 months immediately
following the applicable Termination Date.

 

(y)          “Restrictive Covenant” has the meaning set forth in Section 6(c).

 

(z)          “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification period”).
If Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Company for a particular
calendar year.

 

(aa)         “Target Bonus” means Executive’s target Incentive Bonus for the
applicable fiscal year, if one is used, and if not, the Target Bonus shall be
determined based upon the mid-point between the maximum Incentive Bonus and the
threshold Incentive Bonus for the applicable fiscal year, with the threshold
bonus based upon the first level of performance for which some amount of
Incentive Bonus would be payable. For fiscal years 2013, 2014 and 2015, the
Target Bonus shall be 70% of Annual Base Salary.

 

(bb)         “Termination” means termination of Executive’s employment with the
Company and all Affiliates for any reason or no reason.

 

(cc)         “Termination Date” means the date of Termination.

 

(dd)         “Voting Securities” means any securities that ordinarily possess
the power to vote in the election of directors without the happening of any
precondition or contingency.

 

21.         Survival. The provisions of Section 6 shall survive the termination
of this Agreement.

 

[Signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and Executive acknowledges understanding and acceptance
of, and agrees to, the terms of this Agreement, all as of the Effective Date.

 

  Medgenics, Inc.         By: /s/ Sol J. Barer         Print Name:   Sol J.
Barer         Title: Chairman         Michael Cola         By: /s/ Michael Cola

 

20

 

 

EXHIBIT A

 

Agreement and Release and Waiver

 

This Agreement and Release (“Agreement”) is made and entered into by and between
Medgenics, Inc. (the “Company”) and [_______________] (“Executive”).

 

Whereas, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and

 

Whereas, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
“Employment Agreement”).

 

Now, therefore, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:

 

1.          Termination of Employment. Executive’s employment with the Company
shall terminate effective as of the close of business on [_______________] (the
“Termination Date”).

 

2.          Compensation and Benefits. Subject to the terms of this Agreement,
the Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):

 

(a)          Severance Payments. [_______________].

 

(b)          Accrued Salary and Vacation. Executive shall be entitled to a lump
sum payment in an amount equal to Executive’s earned but unpaid annual base
salary and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.

 

(c)          Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.

 

(d)          Withholding. The Severance Payments shall be treated as wages and
subject to all taxes and other payroll deductions required by law.

 

A-1

 

 

3.          Termination of Benefits. Except as provided in Section 2 above or as
may be required by law, Executive’s participation in all employee benefit
(pension and welfare) and compensation plans of the Company shall cease as of
the Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.

 

4.          Release of Claims and Waiver of Rights. Executive, on Executive’s
own behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands, and
actions Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to Executive’s execution of this Agreement (the
“Release”), including liability claims, demands, and actions:

 

(a)          Arising from or relating to Executive’s employment or other
association with the Company, or the termination of such employment,

 

(b)          Relating to wages, bonuses, other compensation, or benefits,

 

(c)          Relating to any employment or change in control contract,

 

(d)          Relating to any employment law, including

 

(i)          The United States and States of Pennsylvania, New Jersey or New
York,

 

(ii)         The Civil Rights Act of 1964,

 

(iii)        The Civil Rights Act of 1991,

 

(iv)        The Equal Pay Act,

 

(v)         The Employee Retirement Income Security Act of 1974,

 

(vi)        The Age Discrimination in Employment Act (the “ADEA”),

 

(vii)       The Americans with Disabilities Act,

 

(viii)      Executive Order 11246, and

 

(ix)        Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

 

(e)          Relating to any right of payment for disability,

 

(f)          Relating to any statutory or contractual right of payment, and

 

A-2

 

 

(g)          For relief on the basis of any alleged tort or breach of contract
under the common law of the States of Pennsylvania, New Jersey or New York, or
any other state, including defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, and negligence.

 

Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the States of Pennsylvania, New Jersey or New York.

 

5.          Exclusions from General Release. Excluded from the Release are any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation. Executive is, however, waiving the right to recover any money in
connection with a charge or investigation. Executive is also waiving the right
to recover any money in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal or state
agency.

 

6.          Covenant Not to Sue.

 

(a)          A “covenant not to sue” is a legal term that means Executive
promises not to file a lawsuit in court. It is different from the release of
claims and waiver of rights contained in Section 4 above. Besides waiving and
releasing the claims covered by Section 4 above, Executive shall never sue the
Releasees in any forum for any reason covered by the Release. Notwithstanding
this covenant not to sue, Executive may bring a claim against the Company to
enforce this Agreement, to challenge the validity of this Agreement under the
ADEA or for any claim that arises after execution of this Agreement. If
Executive sues any of the Releasees in violation of this Agreement, Executive
shall be liable to them for their reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other litigation
costs incurred in defending against Executive’s suit. In addition, if Executive
sues any of the Releasees in violation of this Agreement, the Company can
require Executive to return all but a sum of $100 of the Severance Payments,
which sum is, by itself, adequate consideration for the promises and covenants
in this Agreement. In that event, the Company shall have no obligation to make
any further Severance Payments.

 

(b)          If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.

 

7.          Representations by Executive. Executive warrants that Executive is
legally competent to execute this Agreement and that Executive has not relied on
any statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven days
after Executive has signed this Agreement (the “Effective Date”), as evidenced
by the date set forth below Executive’s signature on the signature page hereto.
Any revocation must be in writing and directed to [_______________]. If sent by
mail, any revocation must be postmarked within the seven-day period described
above and sent by certified mail, return receipt requested.

 

A-3

 

 

8.          Restrictive Covenants. Section 6 of the Employment Agreement
(entitled “Restrictive Covenants”) shall continue in full force and effect as if
fully restated herein.

 

9.          Non-Disparagement. Executive shall not engage in any disparagement
or vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.

 

10.         Company Property.

 

(a)          Executive shall return to the Company all information, property,
and supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.

 

(b)          Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.

 

11.         No Admissions. The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.

 

12.         Confidentiality of Agreement. Executive shall keep the existence and
the terms of this Agreement confidential, except for Executive’s immediate
family members and Executive’s legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

 

13.         Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.

 

14.         Governing Law. This Agreement shall be governed by and construed
under the laws of the Commonwealth of Pennsylvania, without regard to principles
of conflict of laws (whether in the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 

A-4

 

 

15.         Legal Fees. In the event that either Party commences mediation,
arbitration, litigation, or any similar action to enforce or protect such
Party’s rights in accordance with and under this Agreement, the prevailing Party
in any such action shall be entitled to recover reasonable attorneys’ fees and
costs (including the costs of experts, evidence, and counsel) and other costs
relating to such action, in addition to all other entitled relief, including
damages and injunctive relief.

 

16.         Entire Agreement. This Agreement sets forth the entire agreement of
the Parties regarding the subject matter hereof, and shall be final and binding
as to all claims that have been or could have been advanced on behalf of
Executive pursuant to any claim arising out of or related in any way to
Executive’s employment with the Company and the termination of that employment.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

 

18.         Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns.

 

19.         Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive’s
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may have for Executive’s breach of this Agreement, the Company
shall be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Executive
and all persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.

 

A-5

 

 

20.         Construction. In this Agreement, unless otherwise stated, the
following uses apply: (a) references to a statute refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including, “ and the words “to,” “until,” and “ending on” (and the like)
mean “to, and including”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality; (d) the
words “include,” “includes,” and “including” (and the like) mean “include,
without limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (e) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (f) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (g) any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (h) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (i) the captions and headings of preambles, recitals, sections,
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (j) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

 

21.         Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.

 

In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

 

  Medgenics, Inc.         By:           Print Name:            Title:          
Date:  

 

A-6

 

 

  MICHAEL COLA                     Date:  

 

A-7

 

 

EXHIBIT B

 

Non-Qualified Stock Option Award Terms

 

[To be attached]

 

 

 

 

Execution Copy

 

MEDGENICS, INC.

 

Non-Qualified Stock Option Award Terms

 

Pursuant to the employment inducement grant exception to the shareholder
approval requirements contained in Section 711 of the NYSE MKT Rules, the
Participant specified below has been granted an Option by Medgenics, Inc., a
Delaware corporation (the “Company”), it being understood that such grant has
not been made pursuant to the Medgenics, Inc. Stock Incentive Plan, as amended
from time to time (the “Incentive Plan”) or any other equity-based incentive
plan of the Company or its Affiliates; provided that, other than as is
inconsistent with the Option Terms, the Option Terms shall be administered
consistent with the provisions of the Incentive Plan, the terms of which are
incorporated herein by reference. The Option shall be subject to the following
terms and conditions (the “Option Terms”):

 

Section 1.          Terms of Award. The following words and phrases relating to
the grant of the Option shall have the following meanings:

 

(a)          The “Participant” is Michael Cola.

 

(b)          The “Date of Grant” is September 13, 2013.

 

(c)          The number of “Covered Shares” is 1,500,000 shares of Common Stock.

 

(d)          The “Exercise Price” is $4.22 per share of Common Stock (the
closing sales price on the NYSE MKT of the Common Stock on the Date of Grant).

 

(e)          Except for terms otherwise defined in the Option Terms, any
capitalized term in the Option Terms shall have the meaning ascribed to that
term under the Incentive Plan.

 

Section 2.          Non-Qualified Stock Option. The Option is not intended to
constitute an “incentive stock option” as that term is used in Code Section 422.

 

Section 3.          Date of Exercise. Each installment of Covered Shares of the
Option (“Installment”) shall become vested and exercisable on and after the
“Vesting Date” for such Installment as described in the following schedule (but
only if the Participant’s Termination of Service has not occurred before the
Vesting Date):

 

INSTALLMENT(S)   VESTING DATE(S)
APPLICABLE TO INSTALLMENT(S) One Installment of 500,000 Covered Shares   First
anniversary of Date of Grant 23 Installments of 41,667 Covered Shares   Monthly,
beginning one month following the first anniversary of the Date of Grant One
Installment of 41,659 Covered Shares   Third anniversary of Date of Grant

 

 

 

 

(a)          Notwithstanding the foregoing provisions of this Section 3, the
Option shall become fully exercisable upon the following: (i) a Change in
Control that occurs on or before the Participant’s Termination of Service; (ii)
the Participant’s Termination of Service by the Participant for Good Reason (as
defined in that certain Employment Agreement between the Company and the
Participant, dated September 13, 2013, as may be amended from time to time (the
“Employment Agreement”)); or (iii) the Participant’s Termination of Service by
the Company other than for Cause (as defined in the Employment Agreement).

 

(b)          Further notwithstanding the foregoing provisions of this Section 3,
upon the Participant’s Termination of Service due to the Participant’s death or
Disability (as defined in the Employment Agreement), the Option shall become
exercisable immediately with respect to those Installments that would have
vested in the 12-month period immediately following such Termination of Service
had the Participant not incurred the Termination of Service.

 

(c)          The Option may be exercised on or after the Participant’s
Termination of Service only as to that portion of the Covered Shares for which
it was exercisable immediately prior to the Participant’s Termination of
Service, or became exercisable on the date of the Participant’s Termination of
Service.

 

Section 4.          Expiration. The Option shall not be exercisable after the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. The “Expiration Date” shall be the earliest to occur of:

 

(a)          10 years following the Date of Grant; or

 

(b)          the 24-month anniversary of the Participant’s Termination of
Service if such termination occurs due to (i) death, (ii) Disability, (iii)
termination by the Participant for Good Reason, or (iv) termination by the
Company other than for Cause; or

 

(c)          the 90th day following the Participant’s Termination of Service if
such termination is a termination by the Participant other than for Good Reason;
or

 

(d)          the effective date of a Termination of Service where such
Termination of Service is for Cause.

 

Section 5.          Method of Option Exercise. Subject to the Option Terms, the
Option may be exercised in whole or in part by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the Expiration
Date, together with a signed Investment Representation Statement in a form
substantially similar to the form attached hereto as Exhibit A in the event that
the Common Stock to be issued to the holder will not be registered under the
Securities Act of 1933, as amended. Such notice shall specify the number of
shares of Common Stock which the Participant elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Common Stock
indicated by the Participant’s election. Payment may be by cash or, subject to
limitations imposed by applicable law, by such means as the Committee from time
to time may permit, provided that payment may be made by a net exercise such
that, without the payment of any funds, the Participant may exercise the Option
and receive the net number of shares of Common Stock equal in value to (a) the
number of shares as to which the Option is being exercised, multiplied by (b) a
fraction, the numerator of which is the closing sales price of a share of Common
Stock on the NYSE MKT on the date of exercise less the Exercise Price, and the
denominator of which is such closing sales price (the number of net shares to be
received shall be rounded down to the nearest whole number of shares).
Notwithstanding anything in the Option Terms to the contrary, the Option shall
not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or federal securities laws or the rules
and regulations of any securities exchange on which the Common Stock is traded,
including without limitation, the rule requiring approval by the NYSE MKT of an
additional listing application for the issuance of the Covered Shares, and shall
not be exercisable during any blackout period established by the Company from
time to time. The Company shall, within 90 days of the Date of Grant, file a
registration statement on Form S-8 with the United States Securities and
Exchange Commission with respect to the Covered Shares.

 

 

 

 

Section 6.          Withholding. The exercise of the Option, and the Company’s
obligation to issue shares of Common Stock upon exercise, is subject to
withholding of all applicable taxes. As permitted by the Committee from time to
time, such withholding obligations may be satisfied at the election of the
Participant: (a) through cash payment or wire transfer of immediately available
funds by the Participant; (b) through the surrender of shares of Common Stock
that the Participant already owns; or (c) through the surrender of shares of
Common Stock to which the Participant is otherwise entitled under the Option
Terms; provided, however, that except as otherwise specifically provided by the
Committee, such shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.

 

Section 7.          Transferability. Without the prior approval of the Company,
the Option is not transferable by the Participant other than by will or by the
laws of descent and distribution or to a “family member” (as defined in the
general instructions to Form S-8), subject in all events to the withholding and
other provisions of Section 6 above. Without the prior approval of the Company,
the Option may not be assigned, transferred (except as aforesaid), pledged or
hypothecated by the Participant in any way whether by operation of law or
otherwise, and shall not be subject to execution, attachment or similar process.
Any attempt at assignment, transfer, pledge or hypothecation, or other
disposition of the Option contrary to the provisions hereof, and the levy of any
attachment or similar process upon the Option, shall be null and void and
without effect.

 

Section 8.          Heirs and Successors. The Option Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business. If any rights of the Participant or benefits distributable to the
Participant under the Option Terms have not been exercised or distributed,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
the Option Terms and the Incentive Plan. The “Designated Beneficiary” shall be
the beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form and at such time as the Committee shall
require. If a Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under the Option Terms or before the
complete distribution of benefits to the Designated Beneficiary under the Option
Terms, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

 

 

 

Section 9.          Administration. The authority to manage and control the
operation and administration of the Option Terms and the Incentive Plan shall be
vested in the Committee, and the Committee shall have all powers with respect to
the Option Terms as it has with respect to the Incentive Plan. Any
interpretation of the Option Terms or the Incentive Plan by the Committee and
any decision made by it with respect to the Option Terms or the Incentive Plan
are final and binding on all persons.

 

Section 10.         Incentive Plan Governs. Notwithstanding that the Option has
not been granted pursuant to the Incentive Plan, the Option shall be treated in
a manner consistent as if the Option were granted pursuant to the Incentive Plan
for purposes of Sections 9.04, 9.05, 9.07, 9.08, 9.09, 9.10, 9.11, 9.14(c),
9.15, 9.16, 9.17, 9.20, and 9.21 of the Incentive Plan. Notwithstanding anything
in the Option Terms to the contrary, in the event of any discrepancy between the
corporate records of the Company and the Option Terms, the corporate records of
the Company shall control.

 

Section 11.         Not An Employment Contract. The Option shall not confer on
the Participant any right with respect to continuance of employment or other
service with the Company or any Affiliate, nor shall it interfere in any way
with any right the Company or any Affiliate would otherwise have to terminate or
modify the terms of such Participant’s employment or other service at any time.

 

Section 12.         No Rights As Shareholder. The Participant shall not have any
rights of a shareholder with respect to the Covered Shares subject to the Option
until the Participant becomes the holder of record of such Covered Shares.

 

Section 13.         Amendment. The Option Terms may be amended in accordance
with the provisions of the Incentive Plan as applicable to awards granted under
the Incentive Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

 

Section 14.         Validity. If any provision of the Option Terms is determined
to be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Option Terms shall be construed and
enforced as if such illegal or invalid provision had never been included herein.

 

Section 15          Section 409A Amendment. The Committee reserves the right
(including the right to delegate such right) to unilaterally amend the Option
Terms without the consent of the Participant to maintain compliance with Code
Section 409A. The Participant’s acceptance of the Option constitutes
acknowledgement and consent to such rights of the Committee.

 

 

 

 

Section 16.         Clawback. The Option shall be subject to potential
cancellation, recoupment, rescission, payback or other similar action in
accordance with the terms of any applicable law. In his capacity as Chief
Executive Officer, the Participant shall, if requested by the Board, in addition
to his other duties and responsibilities, undertake to, in concert with the
Board, develop a Company clawback policy (the “Policy”). The Participant’s
acceptance of the Option constitutes acknowledgement and consent to the
Company’s application, implementation and enforcement of (a) the Policy and (b)
any provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, as well as the Participant’s express agreement that
the Company may take such actions as are necessary to effectuate the Policy and
applicable law, with respect to the Option, without further consideration or
action.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused the Option Terms to be executed in
its name and on its behalf by a duly authorized officer, and the Participant
acknowledges understanding and acceptance of, and agrees to, the terms of the
Option Terms, all as of the Date of Grant.

 

PARTICIPANT   MEDGENICS, INC.         /s/ Michael Cola   By: /s/ Sol J. Barer
Signature               Michael Cola   Its: Chairman Print Name      

 

 

 

 

Exhibit A

 

INVESTMENT REPRESENTATION STATEMENT

 

[This form is to be completed at the time the Option is exercised, unless the
stock to be issued upon exercise of the Option has been registered under the
Securities Act of 1933, as amended]

 

Effective as of ___________________ [insert date of option exercise] (the
“Effective Date”), the undersigned (“Optionee”) has elected to purchase
___________________ shares of the Common Stock (the “Shares”) of Medgenics, Inc.
(the “Company”) under and pursuant to the Non-Qualified Stock Option Terms dated
___________________ [insert grant date of option] (the “Option Terms”). The
Optionee hereby makes the following certifications, representations, warranties
and agreements with respect to the purchase of the Shares:

 

The Optionee acknowledges that he or she is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Optionee represents and warrants to the Company that he or she is
acquiring these Shares for investment for the Optionee’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

 

The Optionee further acknowledges that the Shares have not been registered under
the Securities Act, are deemed to constitute “restricted securities” under Rule
701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable state securities laws or an exemption from
such registration and qualification is available. The Optionee further
acknowledges that the Company is under no obligation to register the Shares.

 

The Optionee further acknowledges that he or she is familiar with the provisions
of Rule 144, which, in substance, permits limited public resale of “restricted
securities” acquired, directly or indirectly from the issuer thereof, in a
non-public offering subject to the satisfaction of certain conditions. The
Optionee further acknowledges that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required in order to resell the Shares. The Optionee understands that no
assurances can be given that any such registration will be made or any such
exemption will be available in such event.

 

The Optionee further acknowledges and understands that all certificates
representing any of the Shares shall have endorsed thereon appropriate legends
reflecting the foregoing limitations, as well as any legends reflecting any
other restrictions pursuant to the Company’s Articles of Incorporation, Bylaws,
the Option Terms, the Medgenics, Inc. Stock Incentive Plan and/or applicable
securities laws.

 

 

 

 

The Optionee further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Optionee shall not sell or otherwise transfer any Shares or
other securities of the Company during the 180-day period, or such other period
as may be requested in writing by the Managing Underwriter and agreed to in
writing by the Company (the “Market Standoff Period”), following the effective
date of a registration statement of the Company filed under the Securities Act.
Such restriction shall apply only to the first registration statement of the
Company to become effective under the Securities Act that includes securities to
be sold on behalf of the Company to the public in an underwritten public
offering under the Securities Act. The Company may impose stop-transfer
instructions with respect to securities subject to the foregoing restrictions
until the end of such Market Standoff Period.

 

The Optionee further acknowledges and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Investment Representation
Statement or (ii) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.

 

  Submitted by Optionee:           Signature

 

 

 

